     Case 18-80626         Doc 41      Filed 03/08/19 Entered 03/08/19 13:03:11                 Desc Main
                                         Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: SCHWEITZER, ALLISON M.                                  §    Case No. 18-80626
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $175,498.00                          Assets Exempt: $18,500.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$2,577.88             Claims Discharged
                                                       Without Payment: $21,550.05

 Total Expenses of Administration:$2,422.12


         3) Total gross receipts of $     5,000.00       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $5,000.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 18-80626           Doc 41       Filed 03/08/19 Entered 03/08/19 13:03:11                      Desc Main
                                            Document     Page 2 of 6


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00            2,422.12          2,422.12           2,422.12

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           24,127.93          24,127.93          2,577.88

                                               $0.00          $26,550.05         $26,550.05         $5,000.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on March 23, 2018.
  The case was pending for 8 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/11/2018                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 18-80626             Doc 41        Filed 03/08/19 Entered 03/08/19 13:03:11                          Desc Main
                                                              Document     Page 3 of 6



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Preference (u)                                                                       1241-000                                   5,000.00


    TOTAL GROSS RECEIPTS                                                                                                            $5,000.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                 $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - JOSEPH D. OLSEN                     2100-000            N/A                  1,250.00           1,250.00           1,250.00

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000            N/A                    17.12              17.12                 17.12

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  1,140.00           1,140.00           1,140.00
 Attorney Joseph D Olsen
 Other - Rabobank, N.A.                     2600-000                            N/A                    10.00              10.00                 10.00

 Other - Rabobank, N.A.                                     2600-000            N/A                     5.00               5.00                  5.00




UST Form 101-7-TDR (10/1/2010)
            Case 18-80626          Doc 41   Filed 03/08/19 Entered 03/08/19 13:03:11                 Desc Main
                                              Document     Page 4 of 6
 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                  $2,422.12      $2,422.12     $2,422.12
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                        TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED        PAID
                                        CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM        CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT               TRAN.         (from Form        (from Proofs of     ALLOWED        PAID
                                        CODE              6E)                Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM        CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT               TRAN.         (from Form        (from Proofs of     ALLOWED        PAID
                                        CODE              6F)                Claim)
      1    Discover Bank                7100-000          N/A                    9,596.26      9,596.26      1,025.29

      2    Landmark Credit Union        7100-000          N/A                    9,601.45      9,601.45      1,025.84

      3    Capital One, N.A.            7100-000          N/A                      752.45        752.45           80.39

      4    Schwartz Wolf & Bernstein    7100-000          N/A                    4,177.77      4,177.77          446.36

 TOTAL GENERAL UNSECURED                                        $0.00         $24,127.93     $24,127.93     $2,577.88
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 18-80626                   Doc 41      Filed 03/08/19 Entered 03/08/19 13:03:11                                       Desc Main
                                                                    Document     Page 5 of 6
                                                                                                                                                                     Exhibit 8


                                                                            Form 1                                                                                   Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 18-80626                                                               Trustee:       (330400)      JOSEPH D. OLSEN
Case Name:        SCHWEITZER, ALLISON M.                                            Filed (f) or Converted (c): 03/23/18 (f)
                                                                                    §341(a) Meeting Date:        05/08/18
Period Ending: 12/11/18                                                             Claims Bar Date:             09/10/18

                                1                                   2                          3                       4                    5                   6

                     Asset Description                           Petition/            Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                  and Other Costs)                                                Remaining Assets

 1        610 S. McHenry Avenue, Crystal Lake, IL 60014-00        150,000.00                         0.00                                        0.00                    FA

 2        2018 Toyota Coralla, 26000 miles, Location: 610          21,988.00                         0.00                                        0.00                    FA

 3        Living room, dining room and bedroom furniture            1,000.00                         0.00                                        0.00                    FA

 4        TVs, computer, game console                                   450.00                       0.00                                        0.00                    FA

 5        All necessary used wearing apparel                             75.00                       0.00                                        0.00                    FA

 6        Rings                                                     1,000.00                         0.00                                        0.00                    FA

 7        Three (3) domestic house cats                                   0.00                       0.00                                        0.00                    FA

 8        Cash                                                           10.00                       0.00                                        0.00                    FA

 9        Checking: BMO Harris                                           25.00                       0.00                                        0.00                    FA

10        Savings: BMO Harris                                           200.00                       0.00                                        0.00                    FA

11        Savings: BMO Harris                                           750.00                       0.00                                        0.00                    FA

12        Preference (u) (u)                                        Unknown                     10,000.00                                    5,000.00                    FA

 12      Assets      Totals (Excluding unknown values)           $175,498.00                   $10,000.00                                   $5,000.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):                                   Current Projected Date Of Final Report (TFR):




                                                                                                                                      Printed: 12/11/2018 04:56 PM    V.14.14
                        Case 18-80626                  Doc 41         Filed 03/08/19 Entered 03/08/19 13:03:11                                                Desc Main
                                                                        Document     Page 6 of 6
                                                                                                                                                                                 Exhibit 9


                                                                                   Form 2                                                                                         Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:        18-80626                                                                         Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          SCHWEITZER, ALLISON M.                                                           Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******5666 - Checking Account
Taxpayer ID #: **-***1393                                                                            Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 12/11/18                                                                              Separate Bond: N/A

   1            2                            3                                       4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                 T-Code              $                  $       Account Balance
08/23/18      {12}       Gary Schweitzer                     McHenry Bank & Trust Cashier's Check               1241-000              5,000.00                                   5,000.00
                                                             remitted by Gary Schweitzer as prepayment on
                                                             compromise of preference.
08/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       10.00             4,990.00
09/28/18                 Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                        5.00             4,985.00
11/15/18      101        Discover Bank                       Distribution Check for Claim No. 1                 7100-000                                   1,025.29              3,959.71
11/15/18      102        Landmark Credit Union               Distribution Check for Claim No. 2                 7100-000                                   1,025.84              2,933.87
11/15/18      103        Capital One, N.A.                   Distribution Check on Claim No. 3                  7100-000                                       80.39             2,853.48
11/15/18      104        Schwartz Wolf & Bernstein           Distribution on Claim No. 4                        7100-000                                      446.36             2,407.12
11/15/18      105        Attorney Joseph D Olsen             ATTORNEY FEES & EXPENSES                           3110-000                                   1,140.00              1,267.12
11/15/18      106        JOSEPH D. OLSEN                     Expenses per Order entered 11/14/2018 (Doc         2200-000                                       17.12             1,250.00
                                                             40)
11/15/18      107        JOSEPH D. OLSEN                     Trustee's Fees awarded per Order entered           2100-000                                   1,250.00                  0.00
                                                             11/14/2018 (Doc 40)

                                                                                   ACCOUNT TOTALS                                     5,000.00             5,000.00                $0.00
                                                                                           Less: Bank Transfers                           0.00                  0.00
                                                                                   Subtotal                                           5,000.00             5,000.00
                                                                                           Less: Payments to Debtors                                            0.00
                                                                                   NET Receipts / Disbursements                      $5,000.00            $5,000.00

                               Net Receipts :           5,000.00
                                                   ————————                                                                            Net             Net                   Account
                                 Net Estate :          $5,000.00                   TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances

                                                                                   Checking # ******5666                              5,000.00             5,000.00                 0.00

                                                                                                                                     $5,000.00            $5,000.00                $0.00




{} Asset reference(s)                                                                                                                         Printed: 12/11/2018 04:56 PM        V.14.14
